Exhibit (a)(1)(i) Offer to Purchase for CashAll Outstanding Shares of Common Stockof NATIONAL INTERSTATE CORPORATION at$28.00 Net Per Shareby GREAT AMERICAN INSURANCE COMPANY a Wholly-Owned Subsidiary of AMERICAN FINANCIAL GROUP, INC. THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT,EASTERN TIME, ON MARCH 6, 2014, UNLESS THE OFFER IS EXTENDED Great American Insurance Company, an Ohio corporation ( Purchaser ), is offering to purchase all of the outstanding shares of common stock, par value $0.01 per share (a Share ), of National Interstate Corporation, an Ohio corporation ( National Interstate ), that are not currently owned by Purchaser at a price of $28.00 per Share in cash without interest and less any applicable withholding taxes, on the terms and subject to the conditions set forth in this Offer to Purchase and the Letter of Transmittal enclosed with this Offer to Purchase (which, together with any supplements or amendments, collectively constitute the Offer ). If, pursuant to the Offer, shareholders validly tender (which tenders are not withdrawn) a number of Shares that, when combined with the Shares currently owned by Purchaser, will constitute at least 90% of the outstanding Shares (on a fully diluted basis) as of the date the Shares are accepted for payment pursuant to the Offer (the Minimum Tender Condition ) and the Offer is consummated, Purchaser intends to effect a second step merger (the Merger ) as promptly as practicable in accordance with the terms of a merger agreement at the same per Share price paid in the Offer. The board of directors of National Interstate has not made a public statement as to whether it recommends that National Interstate shareholders tender their Shares in the Offer. National Interstate is required to make a recommendation or express no opinion and remain neutral with respect to the Offer, and to publish such recommendation or statement or send it to holders of the Shares within ten business days from the date of this Offer to Purchase. We encourage National Interstate shareholders to read such statement carefully when it becomes available. The Offer is subject to, among other things, the Minimum Tender Condition, which may be waived by Purchaser in its sole discretion. The Offer is not subject to any financing condition. The Offer is also subject to certain other conditions set forth in this Offer to Purchase. See The OfferSection 11. Conditions to the Offer in this Offer to Purchase. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of this transaction, passed upon the merits or fairness of such transaction or passed upon the adequacy or accuracy of the information contained in this document. Any representation to the contrary is a criminal offense. The Information Agent for the Offer is: 501 Madison Avenue, 20th floorNew York, New York 10022Shareholders may call toll free: (888) 750-5834Banks and Brokers may call collect: (212) 750-5833 February 5, 2014 IMPORTANT If you wish to tender all or any portion of your Shares in the Offer, you should either (a) complete and sign the Letter of Transmittal, which is enclosed with this Offer to Purchase, in accordance with the instructions contained in the Letter of Transmittal, and mail or deliver the Letter of Transmittal and any other required documents to American Stock Transfer & Trust Company, LLC (the Depositary ), the Depositary for the Offer, and either deliver the certificates for your Shares to the Depositary along with the Letter of Transmittal or tender your Shares by book-entry transfer by following the procedures described in The OfferSection 3. Procedures for Accepting the Offer and Tendering Shares, in each case prior to the expiration date, or (b) request that your broker, dealer, commercial bank, trust company or other nominee effect this transaction for you. If you hold Shares registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you should contact that institution in order to tender your Shares in the Offer. If you desire to tender your Shares pursuant to the Offer and the certificates representing your Shares are not immediately available, or you cannot comply in a timely manner with the procedures for tendering your Shares by book-entry transfer, or you cannot deliver all required documents to the Depositary prior to the expiration date, you may tender your Shares in the Offer by following the guaranteed delivery procedures described in The OfferSection 3. Procedures for Accepting the Offer and Tendering Shares. The Letter of Transmittal, certificates for Shares and any other documents must be received by the Depositary before the expiration of the Offer, unless the procedures for guaranteed delivery described in The OfferSection 3. Procedures for Accepting the Offer and Tendering Shares are followed. The method of delivery of Shares, the Letter of Transmittal and all other required documents is at the election and risk of the tendering shareholder. Questions and requests for assistance may be directed to the Information Agent at its address and telephone number set forth on the back cover of this Offer to Purchase. Requests for additional copies of this Offer to Purchase, the Letter of Transmittal, the Notice of Guaranteed Delivery and other tender offer materials may be directed to the Information Agent. A shareholder may also contact such shareholders broker, dealer, commercial bank, trust company or other nominee for assistance. This Offer to Purchase and the Letter of Transmittal contain important information, and you should read both carefully and in their entirety before making a decision with respect to the Offer. TABLE OF CONTENTS SUMMARY TERM SHEET 1 INTRODUCTION 6 SPECIAL FACTORS 9 1. Background 9 2. Purpose of and Reasons for the Offer; Plans for National Interstate After the Offer 10 3. Position of National Interstate Regarding the Offer 11 4. Position of AFG and Purchaser Regarding Fairness of the Offer 12 5. Presentations of Financial Advisors 12 6. Financial Forecasts 13 7. Effects of the Offer 13 8. Conduct of National Interstates Business if the Offer Is Not Completed 15 9. Dissenters Rights; Rule 13e-3 15 10. Transactions and Arrangements Concerning the Shares 15 11. Certain Relationships Between AFG, Purchaser and National Interstate 16 12. Interests of Directors and Executive Officers in the Offer 17 13. National Interstates Board of Directors 17 THE OFFER 19 1. Terms of the Offer 19 2. Acceptance for Payment and Payment for Shares 21 3. Procedures for Accepting the Offer and Tendering Shares 21 4. Withdrawal Rights 24 5. Certain United States Federal Income Tax Consequences 25 6. Price Range of the Shares; Dividends 26 7. Certain Information Concerning National Interstate 27 8. Certain Information Concerning AFG and Purchaser 28 9. Source and Amount of Funds 29 10. Dividends and Distributions 29 11. Conditions to the Offer 30 12. Effect of the Offer on the Market for the Shares; Nasdaq Listing; Exchange Act Registration; Margin Regulations 32 13. Certain Legal Matters; Regulatory Approvals 33 14. Fees and Expenses 35 15. Miscellaneous 35 SCHEDULE AINFORMATION CONCERNING DIRECTORS AND EXECUTIVE OFFICERS OF AFG AND PURCHASER A-1 SCHEDULE BSECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS B-1 i SUMMARY TERM SHEET Great American Insurance Company, or Purchaser, is offering to purchase all outstanding shares of common stock, par value $0.01 per share, of National Interstate Corporation, or Shares, not owned by Purchaser, for $28.00 per share, net to the seller in cash, without interest and less any applicable withholding taxes, upon the terms and subject to the conditions set forth in this Offer to Purchase and the related Letter of Transmittal. This summary term sheet is not meant to be a substitute for the information contained in the remainder of this Offer to Purchase, and you should carefully read this Offer to Purchase and the accompanying Letter of Transmittal in their entirety because the information in this summary term sheet is not complete and additional important information is contained in the remainder of this Offer to Purchase and the Letter of Transmittal. We have included in this summary term sheet cross-references to the sections of the Offer to Purchase containing a more complete description of the topics covered in this summary term sheet. All dollar amounts set forth in this Offer to Purchase are expressed in United States dollars and references to $, and dollars are to United States dollars. Who is offering to buy my securities? Great American Insurance Company is an Ohio corporation and wholly-owned subsidiary of American Financial Group, Inc., an Ohio corporation (AFG). As of the date of this Offer to Purchase, Purchaser beneficially owns 10,200,000, or approximately 51.7%, of the outstanding Shares of National Interstate common stock. See The OfferSection 8. Certain Information Concerning AFG and Purchaser. What securities are you offering to purchase? We are offering to purchase all of the outstanding Shares of National Interstate common stock not owned by Purchaser. See Introduction. How much are you offering to pay and what is the form of payment? We are offering to pay $28.00 per Share, net to the seller in cash, without interest, and less any applicable withholding taxes. Why are you making the Offer? Purchaser is making this Offer because Purchaser believes that National Interstates operations and business represent an important strategic component of Purchasers overall operations. As a result, Purchaser does not wish to sell any of its interests in National Interstate. Rather, Purchaser is making this Offer to acquire for cash a number of Shares that, when combined with the Shares currently held by Purchaser, constitutes at least 90% of the outstanding Shares (on a fully diluted basis) as of the date the Shares are accepted for payment pursuant to the Offer so that Purchaser can effect a merger with National Interstate without the requirement for approval by other shareholders of National Interstate. In the event that Purchaser waives the condition that Purchaser own at least 90% of the outstanding Shares (on a fully diluted basis) following the Offer but purchases all Shares validly tendered and not withdrawn in the Offer, Purchaser may seek to exercise its voting rights to pursue actions discussed under, Special FactorsSection 2. Purpose of and Reasons for the Offer; Plans for National Interstate After the Offer and Special FactorsSection 7. Effects of the Offer. Will I have to pay any fees or commissions? Is the payment subject to withholding taxes? If you are the record owner of your Shares of National Interstate common stock and you tender your Shares to us in the Offer, you will not have to pay brokerage fees or similar expenses. If you beneficially own your Shares of National Interstate common stock through a broker or other nominee, and your broker tenders your Shares on your behalf, your broker or nominee may charge you a fee for doing so. You should consult your broker or nominee to determine whether any charges will apply. See Introduction. Payments in connection with the Offer may also be subject to backup United States federal income tax withholding at a rate of 28%, if certain requirements are not met. See The OfferSection 3. Procedures for Accepting the Offer and Tendering Shares and The OfferSection 5. Certain United States Federal Income Tax Consequences. Do you have the financial resources to make payment? Yes. We estimate the total amount of funds necessary to purchase all of the outstanding Shares of National Interstate common stock that are not currently owned by Purchaser and related transaction fees and expenses, to be approximately $267.0 million. See The OfferSection 14. Fees and Expenses. Purchasers internally available cash, and available cash and borrowings of AFG contributed to Purchaser will be used by Purchaser to purchase all Shares of National Interstate common stock validly tendered in the Offer. The Offer is not subject to any financing condition. See The OfferSection 9. Source and Amount of Funds. What are the most significant conditions to the Offer? The Offer is conditioned upon, among other things, there being validly tendered and not withdrawn prior to the expiration of the Offer a number of Shares of National Interstate common stock representing at least 90% of the outstanding Shares (on a fully diluted basis). This condition is waivable by Purchaser in its sole discretion. The Offer is also subject to a number of other conditions described below in this Offer to Purchase. The Offer is not subject to a financing condition. See The OfferSection 11. Conditions to the Offer and The OfferSection 13. Certain Legal Matters; Regulatory Approvals. Do you have interests in the Offer that are different from my interests as a shareholder of National Interstate? Yes. Our interests in the Offer are different from those of shareholders being asked to tender their Shares. If you sell Shares in the Offer or your Shares are converted in a second step merger, you will cease to have any ownership interest in National Interstate and will not have the opportunity to participate in the future earnings or growth, if any, of National Interstate. We will benefit from any future increase in the value of National Interstate, but also realize any future decrease in that value. See Special FactorsSection 2. Purpose of and Reasons for the Offer; Plans for National Interstate After the Offer. Will the National Interstate board of directors make a recommendation concerning the Offer? We do not know whether the board of directors of National Interstate will make a recommendation. Under SEC rules, National Interstate will be required to make a recommendation or state that it is neutral or is unable to take a position with respect to the Offer, and file with the SEC a recommendation or statement on Schedule 14D-9 describing its position, if any, and related matters, no later than ten business days from the date of the distribution of this Offer to Purchase. National Interstate is also required to send to you a copy of its Schedule 14D-9, which you should review carefully upon receipt. For additional information on interests that National Interstates board members and executive officers may have in the Offer and subsequent merger, see Special FactorsSection 13Interest of Directors and Executive Officers in the Offer. Is this the first step in a going-private transaction? Yes. The purpose of the Offer is to acquire as many of the Shares of National Interstate common stock not currently owned by Purchaser as possible as a first step in acquiring all of the Shares of common stock of National Interstate. If Purchaser is successful and National Interstate and Purchaser or an affiliate subsequently effect a merger transaction, Shares of National Interstate common stock will no longer be publicly owned and will cease to be listed on the Nasdaq Stock Market, National Interstate will cease to make filings with the SEC and to comply with the SECs 2 rules relating to public companies. See The OfferSection 12. Effect of the Offer on the Market for the Shares; Nasdaq Listing; Exchange Act Registration; Margin Regulations. Will the Offer be followed by a merger if all the Shares are not tendered in the Offer? If the Offer is completed and Purchaser is successful in owning at least 90% of the outstanding Shares (on a fully diluted basis) following the Offer, we intend to effect a short-form merger as promptly as practicable without a vote of, or prior notice to, National Interstates shareholders. If the merger takes place, all remaining shareholders (other than Purchaser and other than shareholders properly exercising their dissenters rights in the merger) will receive the same price per Share as was paid in the Offer, without interest, and less any applicable withholding taxes. If Purchaser waives the condition requiring ownership of 90% or more of the Shares (on a fully diluted basis) following the Offer, Purchaser may still seek a merger transaction with National Interstate which would be subject to National Interstate shareholder approval. See Special FactorsSection 7. Effects of the Offer. Has Purchaser negotiated, or sought the approval of, the terms of this Offer or the merger with National Interstate? No. We have not negotiated the terms of this Offer or the contemplated subsequent merger with National Interstate or its board of directors and we do not intend to do so. Moreover, we have not requested that National Interstate or its board of directors approve this Offer. The Offer is not conditioned upon the receipt of any approval or recommendation by the National Interstate board of directors. Has the National Interstate board of directors formed a special committee of independent directors to evaluate Purchasers Offer? No. National Interstates board of directors has not formed a special committee as of the date of this Offer to Purchase. What is the market value of my shares as of a recent date? On February 4, 2014, the last trading day before the date we commenced this Offer, the per Share closing price of National Interstate common stock reported on the Nasdaq Stock Market was $22.17. We encourage you to obtain a recent price for Shares of National Interstate common stock in deciding whether to tender your Shares. See The OfferSection 6. Price Range of the Shares; Dividends. If I decide not to tender, but Purchaser successfully acquires at least 90% of the outstanding Shares (on a fully diluted basis), how will the Offer affect my shares? If Purchaser is successful in owning at least 90% of the outstanding Shares (on a fully diluted basis) following the Offer, we intend to effect a second step merger as soon as practicable thereafter in which shareholders not tendering in the Offer (other than Purchaser and other than those shareholders properly exercising their dissenters rights) will receive as merger consideration the same price per Share as was paid in the Offer, without interest, and less any applicable withholding taxes. Therefore, if Purchaser is successful in owning at least 90% of the outstanding Shares (on a fully diluted basis) following the Offer and Purchaser is able to consummate the short-form merger, the only difference to you between tendering your Shares and not tendering your Shares in the Offer will be that you will be paid earlier if you tender your Shares in the Offer. See Introduction, Special FactorsSection 7. Effects of the Offer, Special FactorsSection 9. Dissenters Rights; Rule 13e-3 and The OfferSection 12. Effect of the Offer on the Market for the Shares; Nasdaq Listing; Exchange Act Registration; Margin Regulations. 3 If I decide not to tender, but Purchaser waives the requirement that it owns at least 90% of the outstanding Shares (on a fully diluted basis) and purchases all of the Shares tendered, how will the Offer affect my shares? If Purchaser waives the condition requiring ownership of 90% or more of the Shares (on a fully diluted basis) following the Offer, the number of Shares of National Interstate common stock that trade publicly could be reduced, which could affect the liquidity or market value of the Shares, and could result in the Shares being delisted from the Nasdaq Stock Market. In addition, if, after the Offer, Purchaser owns two-thirds of the Shares (on a fully diluted basis), Purchaser would have sufficient voting power to approve a merger, amendments to the Articles of Incorporation (including eliminating cumulative voting), and certain amendments to National Interstates Amended and Restated Code of Regulations (including changing the size, composition and classification of the National Interstate board), without the approval of any other National Interstate shareholder. See Introduction, Special FactorsSection 7. Effects of the Offer, Special FactorsSection 9. Dissenters Rights; Rule 13e-3 and The OfferSection 12. Effect of the Offer on the Market for the Shares; Nasdaq Listing; Exchange Act Registration; Margin Regulations. Are dissenters rights available in either the Offer or any subsequent merger? Dissenters rights are not available in connection with the Offer. However, if Purchaser owns at least 90% of the outstanding Shares (on a fully diluted basis) following the Offer, subject to the terms and conditions of the merger agreement, we intend to consummate a second step merger and dissenters rights will be available to holders of Shares at the time of the merger who have not tendered their Shares in the Offer or voted in favor of or consented in writing to the adoption of a merger agreement, who properly demand appraisal of their Shares and who otherwise comply with the applicable statutory procedures under Ohio law. If and when we consummate the merger, if you perfect your rights to dissent under the Ohio Revised Code, you may receive an amount that is different from the consideration being paid in the merger. See Special FactorsSection 9. Dissenters Rights; Rule 13e-3. How long do I have to decide whether to tender in the Offer? Can the Offer be extended? You will have until 12:00 Midnight, Eastern Time, on March 6, 2014, to tender your Shares of National Interstate common stock. Further, if you cannot deliver everything that is required in order to make a valid tender by that time, you may be able to use a guaranteed delivery procedure, which is described in this offer to purchase. We also may elect to extend the Offer. If we extend the Offer, we will inform American Stock Transfer & Trust Company, LLC, which is the Depositary for the Offer, of that fact and will make a public announcement of the extension, not later than 9:00 a.m., Eastern time, on the next business day after the day on which the Offer was scheduled to expire. We may also decide to establish a subsequent offering period in certain circumstances. See The OfferSection 1. Terms of the Offer and The OfferSection 3. Procedures for Accepting the Offer and Tendering Shares. If a broker, dealer, commercial bank, trust company or other nominee holds your Shares, it may have an earlier deadline for accepting the Offer. We urge you to contact the broker, dealer, commercial bank, trust company or other nominee that holds your Shares to learn of its deadline. How do I tender my shares? If you wish to tender all or any portion of your Shares in the Offer, you should either (a) complete and sign the Letter of Transmittal for the Offer, which is enclosed with this Offer to Purchase, in accordance with the instructions contained in the Letter of Transmittal, and mail or deliver the Letter of Transmittal and any other required documents to American Stock Transfer & Trust Company, LLC, the Depositary for the Offer, and either deliver the certificates for your Shares to the Depositary along with the Letter of Transmittal or tender your Shares by book-entry transfer by following the procedures described in The OfferSection 3. Procedures for Accepting the Offer and Tendering Shares, in each case prior to the expiration date, or (b) request that your broker, dealer, commercial bank, trust company or other nominee effect this transaction for you. If 4 you hold Shares registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you should contact that institution in order to tender your Shares in the Offer. See The OfferSection 3. Procedures for Accepting the Offer and Tendering Shares. Until what time may I withdraw previously tendered shares? You may withdraw Shares at any time prior to the expiration of the Offer and, if we have not accepted your Shares for payment by March 7, 2014, you may withdraw them at any time after that date until we accept Shares for payment. This right to withdraw, however, will not apply to any subsequent offering period, if we elect to establish one. To withdraw Shares, you must deliver an executed written notice of withdrawal with the required information to the Depositary while you still have the right to withdraw the Shares. See The OfferSection 4. Withdrawal Rights. Generally, what are the United States federal income tax consequences of tendering shares or having Shares exchanged for cash in the second step merger? If you are a U.S. Holder (as defined in The OfferSection 5. Certain United States Federal Income Tax Consequences), the sale or exchange of your Shares pursuant to the Offer or the second step merger will be a taxable transaction for United States federal income tax purposes. See The OfferSection 5. Certain United States Federal Income Tax Consequences. If you are a Non-U.S. Holder (as defined in The OfferSection 5. Certain United States Federal Income Tax Consequences), any gain realized upon the sale of your Shares pursuant to the Offer or the second step merger generally will not be subject to United States federal income tax. See The OfferSection 5. Certain United States Federal Income Tax Consequences. Holders of Shares of National Interstates common stock should consult their tax advisors about the United States federal, state, local and foreign tax consequences of participating in the Offer in light of their particular circumstances. To whom may I speak if I have questions about the tender offer? You may call Innisfree M&A Incorporated, the information agent for the Offer, at (888) 750-5834 for assistance. Banks and brokers may call collect at (212) 750-5833. See the back cover of this Offer to Purchase for additional contact information. 5 To the Holders of Common Stock of National Interstate Corporation: INTRODUCTION Great American Insurance Company, an Ohio corporation ( Purchaser ) and a wholly-owned subsidiary of American Financial Group, Inc. (
